After making the preceding" statement, the court handed down the following:
Per Curiam.
In certiorari proceedings to review taxation assessments, it is presumed that the assessments are correct, and that the assessors did their duty. The burden is on the relator to “ make it conclusively appear that the method by which the assessors arrived at the result complained of was incorrect, and that the assessment does not represent the fair value of the property assessed.” (People ex rel. Jamaica W. S. Co. v. Tax Comrs., 196 N. Y. 39.)
The reference had was to aid the conscience of the court, which may adopt the referee’s findings and conclusions, or.disregard *252them, in whole or in part, and draw its own conclusions and findings. (People ex rel. Haile v. Brundage, 195 App. Div. 745.) The Special Term passes upon all questions as to the admission of testimony, which are brought into dispute before the referee. Defendants made appropriate motions at Special Term to strike out claimed incompetent and irrelevant testimony admitted by the referee, and all such motions were denied.
The learned Special Term has found, upon consent of the relator, that the property is well protected by the United States government breakwater, and is an ideal site for mills, factories, elevators and other industries desiring water, rail and motor truck facilities. From the referee’s findings and from the examination and cross-examination of relator’s witnesses (to say nothing of defendants’ witnesses) it is clear that relator’s lands were as well protected and as accessible to steam railroads and a trolley line, and as well served by them, as any like property similarly situated.
The property was assessed at $1,723,000. This assessment was reduced, after a hearing, to $1,378,000, about $6,000 per acre. The witnesses sworn by relator placed the value of the property at from $100 to $500 per acre. The highest of these valuations was less than one-third of the sum that had been recently expended by relator to acquire the State’s title to the portion of the lands' lying under water and to improve the property. These witnesses admitted that they did not know of any similar property which could be bought at such a price; and an examination of their testimony reveals insufficient basic information, little knowledge as to other sales of similar property and a general lack of qualification to testify on the subject.
On the other hand, in response to the command of the order that the assessor defendants should certify all the evidence and information which they had in their possession, or which was considered by them in arriving at .their valuation, the defendants in their return set up a number of sales of similar lands under water in the outer harbor. These sales were made at from $17,500 to $25,000 per acre. Seven of defendants’ witnesses gave convincing testimony as to the location, nature and reasonable future use of this property — and as to its then value. These valuations ran from $7,500 to $15,000 per acre; that of the assessors was $6,000 per acre.
Considering the testimony of defendants’ witnesses as to valuation and the basis upon which it rested (actual sales of similar lands similarly circumstanced), the return of the assessors, the basically weak character of the valuation testimony presented by the relator, and the previous admission of relator before the Inter*253state Commerce Commission that this property was worth $10,000 per acre, an admission against interest made by a duly authorized agent (Stecher Lithographic Co. v. Inman, 175 N. Y. 124), and in view of the improper admission in evidence and consideration by the referee of the testimony as to the sale of thirteen acres of the property at $1,000 per acre in December, 1924 (Latimer v. Burrows, 163 N. Y. 7), of the testimony as to the assessments for the previous six years, and of the testimony as to cost of future erecting of structures and of future carrying charges, relator has not sustained the burden of proof resting upon it to make it “ conclusively appear ” that the assessment did not represent the fair value of the property assessed. Therefore, the orders appealed from should be reversed upon the law and facts, and the amended valuation made by the assessors reinstated. Certain findings of fact and conclusions of law are disapproved and reversed, and new findings and conclusions made.
All concur. Present — Clark, Sears, Crouch, Taylor and Sawyer, JJ.
Order reversed on the law and facts, with costs, and amended valuation made by assessors reinstated. Certain findings of fact and conclusions of law disapproved and reversed, and new findings and conclusions made.